DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 12/17/2021.  Claims 1-8, 10, 11, 13-18, 21, 22, 24 and 25 remain pending.  Claims 1-3, 8, 10, 13, 14, 17, 18, 21 and 24 have been amended.  Claim 25 is new.  For the reason(s) set forth below, the replacement drawing and specification amendment have not been entered.  The previous 112 rejections have been maintained.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  



Response to Remarks
Applicant's amendment to recite a third face and a fourth face and each limitation associated with the third and fourth faces has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over Prestidge in view of Lechuga have not been found persuasive. A new interpretation of Prestidge in view of Lechuga as stated below in the 103 rejection teaches a third face and a fourth face and each limitation associated with the third and fourth faces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestidge (US 4,807,669).


Exhibit B

    PNG
    media_image1.png
    827
    1064
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 10, 11, 13-16, 18, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga (US 2004/0211467).
	Regarding claim 1, Prestidge discloses a system for insulating pipes (Fig. 1), the system comprising: a body (48) that extends along an axis of elongation (the central axis through 48 between the left end and right end with reference to Fig. 1) from a first end (the left end with reference to Fig. 1) to a second end (the right end with reference to Fig. 1), the body having an outer surface (the outer surface defined by 48) and an opposed inner surface (the inner surface defined by 48), the inner surface defining a channel (the channel that extends between the first end and second end defined above) that extends from a first opening (the opening located at the first end) located at the first end of the body to a second opening (the opening located at the second end) located at the second end of the body, the body including a first face (the face at 72 on a first side of 48), a second face (the face at 70 on a first side of 48), a third face (the face at 72 on a second side of 48), and a fourth face (the face at 70 on a second side of 48) that extend from the first opening to the second opening (see Exhibit A below for locations of the first, second, third and fourth faces), the first, second, third and fourth faces extending between the outer surface of the body and the inner surface of the body (Fig. 1; see how each edge is positioned in between the outer and inner surfaces); and a 

Exhibit A

    PNG
    media_image2.png
    754
    1128
    media_image2.png
    Greyscale

	Lechuga teaches a system for insulating pipes (Fig. 3A) wherein the first fastening element (44a on one side of the flange at a first end; para. [0120]) being positioned in direct contact with the first face (the face of 42 on the one side which 44a are positioned along a shown in Fig. 3A), and the second fastening element (44a on the other side of the flange at a first end; para. [0120]) being positioned in direct contact with the second face (the face of 42 on the other side which 44a are positioned along a shown in Fig. 3A).

Regarding claim 2, Prestidge in view of Lechuga further discloses the system of claim 1, wherein the first, second, third and fourth fastening elements are sized and configured to selectively retain the body in the closed configuration. (Col. 4, lines 58-68)
Regarding claim 5, Prestidge in view of Lechuga further discloses the system of 1, wherein the first opening extends along a first plane (the plane defining the first opening), the second opening extends along a second plane (the plane defining the second opening) that is parallel to the first plane. (As shown in Fig. 1)
Regarding claim 8, Prestidge in view of Lechuga discloses all of the limitations of claim 1, as applied above, and further discloses wherein the first, second, third and fourth fastening elements comprise a portion of a hook-and-loop fastening system. (Col. 3, lines 45-57)
Regarding claim 10, Prestidge in view of Lechuga further discloses the system of claim 1, wherein the body includes a first portion (the top portion of 52 with reference to Fig. 2) and a second portion (the top portion of 54 with reference to Fig. 2) selectively removable from the first portion (as shown between the orientations in Fig. 1 and Fig. 4), the first portion of the body including the first fastening element and the third 
Regarding claim 11, Prestidge in view of Lechuga further discloses the system of claim 10, wherein the first portion of the body includes a first alignment element (the portion of 52 which forms 115) and the second portion of the body includes a second alignment element (the portion of 54 which forms 115), and wherein when the body is in the closed configuration the first alignment element aligns with the second alignment element. (Figs. 2-4; Col. 5, line 49 through Col. 6, line 15)
Regarding claim 13, Prestidge in view of Lechuga further discloses the system of claim 1, wherein the body includes a first portion (52) and a second portion (54), wherein a hinge (116) is integrally formed with and connects the first portion and the second portion, wherein the hinge extends at least partially between the first opening and the second opening. (Fig. 1)
Regarding claim 14, Prestidge discloses a method of installing a pipe insulating system on a pipe (Col. 1, line 59 through Col. 2, line 24), the pipe insulating system including a sleeve body (48) having an outer surface (the outer surface defined by 48) and an opposed inner surface (the inner surface defined by 48), the inner surface defining a channel (the channel that extends between the first end and second end defined above) that extends from a first opening (the opening located at the first end) to a second opening (the opening located at the second end), the sleeve body further including a first face (the face at 72 on a first side of 48), a second face (the face at 70 on a first side of 48), a third face (the face at 72 on a second side of 48), and a fourth face (the face at 70 on a second side of 48) that each extend between the outer surface 
Lechuga teaches a method of installing a pipe insulating system on a pipe wherein the first face (the face of 42 on the one side which 44a are positioned along a 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first, second, third and fourth fastening elements of Prestidge to be positioned in direct contact with the first face and the second face, respectively, as taught by Lechuga in order to provide an easy means to lock and unlock the insulating pipe as well as have the fastening elements not be exposed when the insulating pipe is closed. (para. [0120])
Regarding claim 15, Prestidge in view of Lechuga further discloses the method of claim 14, further comprising the step of: selecting a sleeve body that is sized and configured to be installed on the pipe, the sleeve body being elongate along a sleeve axis (the central axis through 48 which extends through the first and second openings). (as shown in Fig. 2)
Regarding claim 16, Prestidge in view of Lechuga further discloses the method of claim 15, further comprising the step of: adjusting the positioning of the sleeve body by any one of rotating or translating the sleeve body about or along the sleeve axis relative to the pipe. (the positioning is necessarily adjusted when rotating the sleeve body along the sleeve axis to open and close the sleeve correctly)
Regarding claim 18, Prestidge in view of Lechuga further discloses the method of claim 14, the method further comprising the step of: removing the sleeve body from the 
Regarding claim 21, Prestidge in view of Lechuga further discloses the method of claim 14, wherein the sleeve body includes a first portion (the top portion of 52 with reference to Fig. 2) and a second portion (the top portion of 54 with reference to Fig. 2) selectively removable from the first portion (as shown between the orientations in Fig. 1 and Fig. 4), the first portion of the sleeve body including the first fastening element and the third fastening element, the second portion of the sleeve body including the second fastening element and the fourth fastening element. (Figs. 1-4)
Regarding claim 22, Prestidge in view of Lechuga further discloses the method of claim 21, wherein the first portion of the sleeve body includes a first alignment element (the portion of 52 which forms 115) and the second portion of the sleeve body includes a second alignment element (the portion of 54 which forms 115), the method further comprising the step of: aligning the first alignment element of the first portion of the sleeve body with the second alignment element of the second portion of the sleeve body, such that when the sleeve body is in the closed configuration the first alignment element aligns with the second alignment element. (Figs. 2-4; Col. 5, line 49 through 
Regarding claim 24, Prestidge in view of Lechuga further discloses the method of claim 14, wherein the body includes a first portion (52) and a second portion (54), wherein the first portion is coupled to the second portion via a hinge (116), wherein the hinge extends at least a portion between the second opening and the first opening. (the hinge extends at least between the second opening to a location between the first and second opening)

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga and Bond et al. (US 2015/0260329, hereafter “Bond”).
Regarding claim 3, Prestidge discloses all of the limitations of claim 1, as applied above, but fails to disclose magnets.
Bond teaches an insulation wherein the first, second, third and fourth fastening elements comprise complementary magnets. (para. [0038])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fasteners of Prestidge to be a magnets as taught by Bond since the equivalence of hook and loop fasteners and magnet fasteners is recognized for their use in the fluid handling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a fastener which can quickly couple and decouple between both.

Bond teaches an insulation wherein the first, second, third and fourth at least one fastening elements comprise complementary magnets. (para. [0038])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fasteners of Prestidge to be a magnets as taught by Bond since the equivalence of hook and loop fasteners and magnet fasteners is recognized for their use in the fluid handling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a fastener which can quickly couple and decouple between both.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga and Helmsderfer et al. (US 5,341,830, hereafter “Helmsderfer”).
Regarding claim 4, Prestidge discloses all of the limitations of claim 1, as applied above, but fails to disclose the body comprises a J-shaped tubular body.
Helmsderfer teaches a system for insulating pipes wherein the body (108) comprises a J-shaped tubular body, configured to receive a J-shaped pipe section of a P-trap. (Col. 7, line 28 through Col. 8, line 9)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shapes of the first sleeve to comprise an L-shaped sleeve and the second sleeve to comprise a J-shaped sleeve since a 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga and Crook (US 6,488,998).
Regarding claims 6 and 7, Prestridge discloses all of the limitations of claim 1, as applied above, but fail to disclose the body comprising an elastomeric foam material the comprises ethylene-vinyl acetate, antifungal and antimicrobial ingredients, or combinations thereof.
Crook teaches an insulation comprising an elastomeric foam material the comprises ethylene-vinyl acetate, antifungal and antimicrobial ingradients, or combinations thereof. (Col. 5, lines 13-64; see how Crook discloses an ethylene-vinyl acetate with an antimicrobial additive)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the material of Anthony to comprise an ethylene-vinyl acetate with an antimicrobial additive as taught by Crook in order to provide an improved protective material preventing microbiologically influenced corrosion in conduits. (Col. 1, lines 16-22)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/PAUL J GRAY/Primary Examiner, Art Unit 3753